     Case 1:19-cv-00675-HSO-JCG Document 10 Filed 10/10/19 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                     SOUTHERN DIVISION

MCALLISTER TOWING OF NEW YORK, LLC,
CENTRAL BOAT RENTALS, INC.,
OFFSHORE TOWING, INC., and
GLOBAL TOWING SERVICE, INC.                                     PLAINTIFFS

v.                                  CIVIL ACTION 1:19-CV-675-HSO-JCG

M/V NOR GOLIATH
In Rem                                                         DEFENDANT

                        ORDER TO SHOW CAUSE

      BEFORE THE COURT is a Complaint filed against the M/V Nor Goliath,

a maritime vessel. Three actions in past three months have been filed asserting

claims against M/V Nor Goliath. The first two actions, Civil Action No. 1:19-

cv-391-LG-RHW and Civil Action No. 1:19-cv-395-HSO-JCG have been

consolidated under the earlier filed cause number, 1:19-cv-391-LG-RHW.

      Having reviewed Rule E of Admiralty and Maritime Rules for District

Courts of Mississippi, which are a part of the Local Uniform Civil Rules, and

due to the Court’s concerns regarding efficiency, judicial economy, shared

issues of fact and law, and the risk of inconsistent rulings on common

questions, Plaintiffs in this suit are required to show cause why they should

not be required to move to intervene in 1:19-cv-391-LG-RHW, as opposed to
     Case 1:19-cv-00675-HSO-JCG Document 10 Filed 10/10/19 Page 2 of 2



pursuing this separate action. Plaintiffs’ deadline for responding to this Order

to Show Cause is October 24, 2019.

      SO ORDERED, this the 10th day of October, 2019.


                                    s/John C. Gargiulo
                                    JOHN C. GARGIULO
                                    UNITED STATES MAGISTRATE JUDGE
